DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of a new ground(s) of rejection. Amendments to the claims necessitated the new ground(s) of rejection discussed below.
	With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant Remarks)
	In response< Examiner notes Applicant’s arguments/amendments, however besides the teachings of the primary PAR (PPAR or KITSUKAWA) in view of other PARs of record discussed below, the PPAR or KITSUKAWA), discloses  Combining the control data and the video images into a combined digital broadcast data stream for transmitting to the receiver device for rendering (col.5, line 29-col.6, line 39, col.8, line 37-col.9, line 23, col.12, line 1-20 and 13, lines 10-31), note processor associated with the receiving device and/or the display device, stores user interactions, captures/stores the objects “items” of the scenes (currently displayed scene, previously displayed scene and future scene) and recalled and viewed, the items and metadata during viewing of later as desired, formulates/generates a format and other digital data which forms information “advertising data, coupon data, etc., for output on screen, the information includes, dealer information, services, electronic catalogs, electronic links, etc., communicates the digital stream via Internet using the electronic links to Web pages of products and services for rendering on device(s) at specific location; ELDERING further discloses (one of the PAR, in the 103 rejection discussed below), further discloses the amended claim dynamically filtering the ancillary data so as to provide access to select ones of the ancillary data based on geographic location of the receiving device or the display device, wherein the dynamic filtering of the ancillary data provides access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the receiving device or the display device”; see figs.14A-14E, Col.11, line 12-Col.12, line 67--customized presentation of segments, filtering for specific geographical areas; and also note figs.4-25, Col.6, line 13-Col.7, line 5, line 44-Col.8, line 48, Col.9, line 64-Col.10, line 52), ELDERING discloses that streams or data packets with various local data (segments of content or multimedia: Ads, products, news, weather, etc., including relevant graphics: text/icon, animations, etc.), associated with fields of metadata specific to location(s) are filtered and rendered via local data selection module, selected local data or local segments, customized/targeted to various devices within specific location(s), note further local data (segments of content or multimedia: Ads, products, news, weather, etc., including associated graphics) and associated fields of metadata specific to location(s)  includes additional information relevant (overlay graphics, superimpose text/icon, local weather graphics information, etc.,) to the geographic location(s) of the receiving device or display device (see figs.17+, Col.15, lines 15-54, Col.17, lines 41-50, Col.18, lines 27-65 and Col.20, line 50-Col.21, line 7); As further discussed, KITSUKAWA or PPAR discloses method and apparatus for providing on-demand electronic advertising, where Broadcaster, Provider or Broadcast Stations (figs.1-2) associates control data (Metadata: Guide Info, Indicators, links (URLs), timing data, coupons, etc.,) with one or more visual components of one or more video images (feature(s) and scene(s)) (col.2, lines 18-61, col.4, lines 41-67 and col.5, lines 29-55 and col.6, lines 19-39), the broadcast streams (live or prerecorded) includes control data “Metadata”: Guide Info, Indicators, links (URLs), timing data, coupons, etc., with visual components “features or items” of scene(s)  or video images, and the control data facilitates access to ancillary data associated with the one or more visual components by a receiving device and/or display device (see col.2, lines 18-61, col.4, lines 41-col.5, line  Computer System “CS” 100 is a terminal and/or computer subsystem in a computer network “includes digital receiving device and/or display device, where the digital receiving device captures video images and transmits to other computers coupled to the computer network”; or Direct Satellite System “DBS” and Monitor Device) usable with a digital broadcast signal generated from the digital broadcast data stream (col.5, lines 1-17, line 56-col.6, line 39), where the devices receive a digital broadcast streams, including metadata: items, indicators, etc., received simultaneously with the broadcast or the scenes, in which the identified items corresponding to items appear, where selecting the metadata display in the scene, generates ad information along with the currently TV program and combines the control data and the video images into a combined digital broadcast data stream (col.5, line 29-col.6, line 39, col.8, line 37-col.9, line 23, col.12, line 1-20 and 13, lines 10-31); PPAR discloses a processor associated with the receiving device and/or the display device, stores user interactions, captures/stores the objects “items” of the scenes (currently displayed scene, previously displayed scene and future scene) and recalled and viewed, the items and metadata during viewing of later as desired, formulates/generates a format and other digital data which forms information “advertising data, coupon data, etc., for output on screen, the information includes, dealer information, services, electronic catalogs, electronic links, etc., communicates the digital stream via Internet using the electronic links to Web pages of products and services; PPAR further combines the items and metadata into digital stream, transmits over the Internet or other electronic links provider, data center, dealer, etc., for processing of desired items or products, BUT silent broadcasting the digital stream; However, in the same field of endeavor, ABE discloses program ancillary data processing device, server and displaying method and further discloses receiving/displaying devices for receiving digital data stream and combining the digital streams and ancillary objects and control data and formats for transmission through various communication medium, wire, wireless, radio communication, etc.,  broadcasting or transmitting over the Internet (figs.1, 30*32, 41-44, [0006-0007], [0236-0237], [0248- the operator, consumer, etc., receives digital data including ancillary data and control information and combines with other digital stream and transmit via digital broadcast or other communication mediums; KITSUKAWA as modified by ABE, discloses providing services based on received information including registration information: name, business, place of residence, mail address, etc.(see ABE, [0399], [0441] and [0459]), BUT appear silent as to wherein facilitating access includes facilitating access includes dynamically filtering the ancillary data so as to provide access to select ones of the ancillary data based on geographic location of the receiving device or the display device, wherein the dynamic filtering of the ancillary data provides access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the receiving device or the display device; However ELDERING discloses this claim limitations as discussed above and below in the office action. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made Final.
  
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

As to claim 12, the claims limitations recite: “…a receiver unit”, etc., has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figs.1, 2, [0048-0049] and [0061-0062], illustrates a receiver device 110 including a digital receiver 111 and Broadcast receiving Device 200 including a receiver 240, etc., .  
5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011)

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claim 1-5 and 7-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KITSUKAWA et al (6,282,713) in view of ABE et al (2010/0057813) and further in view of ELDERING et al (9,602,884).
	As to claims 1-4, KITSUKAWA discloses method and apparatus for providing on-demand electronic advertising and further discloses a method for providing a digital broadcast data stream having control data associated with one or more images in a digital broadcast data stream, the method comprising:
          (figs.1, 2, Broadcaster, Provider or Broadcast Stations) Associating control data (Metadata: Guide Info, Indicators, links (URLs), timing data, coupons, etc.,) with one or more visual components of one or more video images (feature(s) and scene(s)) (col.2, lines 18-61, col.4, lines 41-67 and col.5, lines 29-55 and col.6, lines 19-39), note the broadcast streams (live or prerecorded) includes control data “Metadata”: Guide Info, Indicators, links (URLs), timing data, coupons, etc., with visual components “features or items” of scene(s)  or video images, wherein the control data facilitates access to ancillary data associated with the one or more visual components by a receiving device and/or display device (figs.1, 2, col.2, lines 18-61, col.4, lines 41-col.5, line 4.), note Computer System “CS” 100 is a terminal and/or computer subsystem in a computer network “includes digital receiving device and/or display device, where the digital receiving device captures video images and transmits to other computers coupled to the computer network”; or Direct Satellite System “DBS” and Monitor Device) usable with a digital broadcast signal generated from the digital broadcast data stream (col.5, lines 1-17, line 56-the devices receive a digital broadcast streams, including metadata: items, indicators, etc., received simultaneously with the broadcast or the scenes, in which the identified items corresponding to items appear, where selecting the metadata display in the scene, generates ad information along with the currently TV program 
	b) Combining the control data and the video images into a combined digital broadcast data stream for transmitting to the receiver device for rendering (col.5, line 29-col.6, line 39, col.8, line 37-col.9, line 23, col.12, line 1-20 and 13, lines 10-31), note processor associated with the receiving device and/or the display device, stores user interactions, captures/stores the objects “items” of the scenes (currently displayed scene, previously displayed scene and future scene) and recalled and viewed, the items and metadata during viewing of later as desired, formulates/generates a format and other digital data which forms information “advertising data, coupon data, etc., for output on screen, the information includes, dealer information, services, electronic catalogs, electronic links, etc., communicates the digital stream via Internet using the electronic links to Web pages of products and services for rendering on device(s) at specific location; 
	KITSUKAWA discloses combines the items and metadata into digital stream, transmits over the Internet or other electronic links provider, data center, dealer, etc., for processing of desired items or products, BUT silent broadcasting the digital stream.
	However, in the same field of endeavor, ABE discloses program ancillary data processing device, server and displaying method and further discloses receiving/displaying devices for receiving digital data stream and combining the digital streams and ancillary objects and control data and formats for transmission through various communication medium, wire, wireless, radio communication, etc.,  broadcasting or transmitting over the Internet (figs.1, 30*32, 41-44, [0006-0007], [0236-0237], [0248-0250], [0526-0529] and [0630-0636]), note the operator, consumer, etc., receives digital data including ancillary data and control information and combines with other digital stream and transmit via digital broadcast or other communication mediums.
	Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of ABE into the system of KITSUKAWA to format the digital stream to a desired format based on a type of communication medium and transmit the digital streams as desired on a selected communication medium, including broadcasting. 
	KITSUKAWA as modified by ABE, discloses providing services based on received information including registration information: name, business, place of residence, mail address, etc.(see ABE, [0399], [0441] and [0459]), BUT appear silent as to wherein facilitating access includes facilitating access includes dynamically filtering the ancillary data so as to provide access to select ones of the ancillary data based on geographic location of the receiving device or the display device, wherein the dynamic filtering of the ancillary data provides access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the receiving device or the display device.
	However, in the same field of endeavor, ELDERING discloses creating customized programming content and further discloses dynamically filtering the ancillary data so as to provide access to select ones of the ancillary data based on geographic location of the receiving device or the display device, wherein the dynamic filtering of the ancillary data provides access to additional information for the one or more visual components included in the one or more video images of the digital broadcast data stream, the additional information being relevant to the geographic location of the receiving device or the display device (figs.4-25, Col.6, line 13-Col.7, line 5, line 44-Col.8, line 48, Col.9, line 64-Col.10, line 52-figs.14A-14E, Col.11, line 12-Col.12, line 67--customized presentation of segments), note streams or data packets with various local data (segments of content or multimedia: Ads, products, news, weather, etc., including relevant graphics: text/icon, animations, etc., note also figs.17+, Col.15, lines 15-54, Col.17, lines 41-50, Col.18, lines 27-65 and Col.20, line 50-Col.21, line 7)), associated with fields of metadata specific to location(s) are filtered and rendered via local data selection module, selected local data or local segments, customized/targeted to various devices within specific location(s), note further local data (segments of content or multimedia: Ads, products, news, weather, etc., including associated graphics) and associated fields of metadata specific to location(s)  includes additional information relevant (overlay graphics, superimpose text/icon, local weather graphics information, etc.,) to the geographic location(s) of the receiving device or display device  
	Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of ELDERING into the system of KITSUKAWA as modified by ABE to stream data and associated local metadata fields for rendering at respective receiver(s) or display device(s), the local content segments based on geographical location(s) 
As to claim 5, KITSUKAWA further discloses wherein the control data is configured to cause the display device to present information guiding a percipient to the ancillary information associated with the control data (indicators, marks, etc.), wherein the control data is configured to superpose the information guiding the percipient to the ancillary information over one or more of the video images; wherein the information guiding the percipient to the ancillary information includes a video image identifying the one or more visual components, wherein the video image includes one or more links, each link being associated with one or more of the visual components, wherein each link is configured to provide access to the ancillary information associated with the corresponding visual component (figs.5-11, col.6, line 65-col.7, line 40; col.8, line 17-36 and line 58-col.9, line 53), note the scene(s) includes one or more components linking to ancillary information, furthermore the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s.
 the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s).
              As to claim 8, KITSUKAWA further discloses wherein the control data is configured to cause the display device to present information guiding a percipient to the ancillary information associated with the control data, wherein the control data is configured to cause the display device to superpose the information guiding the percipient to the ancillary information over one or more of the video images (figs.5-11, col.6, line 65-col.7, line 40; col.8, line 17-36 and line 58-col.9, line 53), the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s.
As to claim 9, KITSUKAWA further discloses wherein the control data is configured to cause the display device to present information guiding a percipient to the ancillary information associated with the control data, wherein the information guiding the percipient to the ancillary information includes one or more links to one or more resources accessible via an electronic communications network (figs.5-11, col.6, line 65-col.7, line 40; col.8, line 17-36 and line 58-col.9, line 53), the marks or indicators may be combination of alphanumeric(s) and icons including alert tones, text and other annotations and selecting provides additional links and annotations associated with the item(s.
Claim 10 is met as previously discussed in claims 1-4.

As to claim 12, the claimed “A digital broadcasting receiving device…” is composed of the same structural elements that were discussed with respect to claims 1-4.

8.	Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KITSUKAWA et al (6,282,713) in view of ABE et al (2010/0057813) and further in view of ELDERING et al (9,602,884) and further in view of PERKES (2003/0110503).
As to claim 6, KITSUKAWA as modified by ABE and ELDERING, disclose all the claim limitation as previously discussed above with respect to claim 1, and further discloses where wherein the control data is configured to (pause “interaction or selection” cursor moving controls the display) presentation of a program containing the one or more video images at a particular video image of the one or more video images in response to a pause signal (display one image after the other based on cursor moving), highlight the one or more visual components in a manner perceptible to a percipient, and associate one or more links to the ancillary information associated with the one or more visual components, and wherein the control data is configured to present the ancillary information associated with a particular visual component of the one or more visual components in response to a selection input (col.8, lines 37-57, col.9, lines 24-33 and col.13, lines 10-31), note moving cursor and highlighting item(s) displays indicating a pause signal or providing trick play of the video images 
However in the same field of endeavor, PERKES discloses system and method for presenting media to a user in media on-demand framework that further permits previewing of video images of products appearing over the broadcast program that further includes a program for consistent navigation metaphors and trick plays (figs.1-7, [0012-0013], [0067-0070], [0207-0208] and [0273-0275]). 
             Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of PERKES into the system of KITSUKAWA as modified by ABE and ELDERING to provide additional navigation controls, trick plays, to enable the user to control the previewing of the images as desired.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG